DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura (USP 9,722,591).
For claim 1, Figure 12 of Shimura teaches an image rejection mixer comprising: a differential distribution circuit (output of 550) dividing a first signal (output 542 of 550) into two first signals (542); a first differential mixing circuit (546) mixing one of the first signals (542) divided by the differential distribution circuit (550) and one of second signals (541) and outputting third differential signals (output of 546) indicating a result of mixing the one of the first signals (542) and the one of the second signals (541); a second differential mixing circuit (545) mixing another one of the first signals (542) divided by the differential distribution circuit (550) and another one of the second signals (541) and outputting fourth differential signals (output of 545) indicating a result of mixing the other one of the first signals (542) and the other one of the second signals (541); a combining circuit (147 or 148) combining a third signal (one signal of output 546) among the third differential signals (output of 546) output by the first differential mixing circuit (546) and a fourth signal (one signal of output 545) among the fourth 
For claim 2, Figure 12 of Shimura teaches wherein each of the differential distribution circuit (550), the first differential mixing circuit (546), the second differential mixing circuit (545), the combining circuit (147 or 148), and the delay circuit (543-544) has a differential configuration.
For claim 4, Figure 1 of Shimura teaches a communication circuit (Figure 1) comprising: an image rejection mixer (14-1 which is shown in Figure 12) mixing a first signal (output 542 of 550) and a second signal (output 541 of 549) and 19Attorney Docket No. 1163-1696PUS1outputting a signal (output of 147 or 148) indicating a result of mixing the first signal (542) and the second signal (541); the second signal (542) is a differential signal composed of two second signals (541) wherein the image rejection mixer (Figure 12) comprises: a differential distribution circuit (output 542 of 550) dividing the first signal (142a) into two first signals (542); a first differential mixing circuit (546) mixing one of the first signals (542) divided by the differential distribution circuit (550) and one of the second signals (541) and outputting third differential signals (output of 546) indicating a result of mixing the one of the first signals (542) and the one of the second signals (541); a second .
Allowable Subject Matter
Claim 3 is presently allowed because the allowable claim 3 is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection(s).  Note that, due to the amendment in the claims, the claims are rejected based on the different view in Shimura.  Also, Shimura also teaches that wherein the first signal (542) comprises a radio frequency signal receive via antenna (13-2, see Figure 1 where mixer 14-1 receives RF signal via antenna 13-2 and 13-1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842